84 F.3d 386
Larry Grant LONCHAR, Petitioner-Appellee,v.Tony TURPIN, Warden, Georgia Diagnostic and ClassificationCenter, Respondent-Appellant.
No. 95-8821.
United States Court of Appeals,Eleventh Circuit.
May 16, 1996.

Michael J. Bowers, Attorney General, State of Georgia, Mary Beth Westmoreland, Asst. Atty. General, Atlanta, GA, for Appellant.
John Matteson, Office of John Matteson, Atlanta, Georgia, Clive Stafford Smith, Office of Clive Stafford Smith, New Orleans, Louisiana, for Appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:95-CV-1656-JTC), Jack T. Camp, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
May 16, 1996.
Before TJOFLAT, Chief Judge, and COX and DUBINA, Circuit Judges.


1
Prior report:  --- U.S. ----, 116 S. Ct. 1293, 134 L. Ed. 2d 440.

BY THE COURT:

2
This case is before us on remand from the Supreme Court following a ruling and judgment vacating the judgment of this court.   It is ordered that the case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion.